Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Christopher Keegan,
(OI File No. 4-08-40761-9),

Petitioner,
v.
The Inspector General.
Docket No. C-14-452
Decision No. CR3242

Date: May 27, 2014

DECISION

Petitioner, Christopher Keegan, owned a pharmaceutical company, National Respiratory
Services, that was headquartered in the State of Kentucky. He was convicted of
introducing misbranded drugs into interstate commerce. Based on his conviction, the
Inspector General (I.G.) has excluded him for ten years from participating in the
Medicare, Medicaid, and all federal health care programs, as authorized by section
1128(a)(1) of the Social Security Act (Act). Petitioner now challenges the exclusion. For
the reasons discussed below, I find that the I.G. properly excluded Petitioner and that the
ten-year exclusion falls within a reasonable range.

I. Background

Petitioner Keegan was the owner and majority shareholder in National Respiratory
Services, a pharmaceutical company. I.G. Ex. 3 at 2. He was charged in federal district
court with one count of health care fraud and one count of introducing misbranded drugs
into interstate commerce. I.G. Ex. 2. He pled guilty to a misdemeanor count of
introducing misbranded drugs into interstate commerce, specifically, he caused “sub-
potent, super-potent, and non-sterile” drugs, which were therefore “misbranded and
adulterated,” to be sent to patients through interstate commerce, in violation of the Food,
Drug & Cosmetics Act, 21 U.S.C. §§ 331(a), 333(a)(1), and 352(a). I.G. Ex. 3. The
court entered judgment against him on July 23, 2013. I.G. Ex. 4.

In a letter dated November 29, 2013, the I.G. notified Petitioner that he was excluded
from participation in Medicare, Medicaid, and all federal health care programs for a
period of ten years, because he had been convicted of a criminal offense related to the
delivery of an item or service under the Medicare or state health care program. The letter
explained that section 1128(a)(1) of the Act authorizes the exclusion. LG. Ex. 1.
Petitioner requested review, and the matter is before me for resolution.

Neither party submits any witness testimony, and they agree that an in-person hearing is
not necessary. I.G. Br. at 14; P. Br. at 6. Each party submitted an initial brief (I.G. Br.;
P. Br.). The I.G. submitted five exhibits (I.G. Exs. 1-5) and Petitioner submitted two
exhibits (P. Exs. 1-2). The LG. submitted a reply brief (I.G. Reply). In the absence of
any objection, I admit into evidence I.G. Exs. 1-5 and P. Exs. 1-2.

IL. Issues

The issues before me are: 1) was Petitioner convicted of a criminal offense related to the
delivery of an item or service under Medicare or a state health care program, within the
meaning of section 1128(a)(1), thus providing a basis for excluding him from program
participation; and 2) if so, is the length of the exclusion (ten years) reasonable.

III. Discussion

A. Petitioner must be excluded from program participation,
because he was convicted of a criminal offense related to
the delivery of an item or service under Medicare or a state
health care Program, within the meaning of section
1128(a)(1).

Under section 1128(a)(1) of the Act, the Secretary of Health and Human Services (HHS)
must exclude an individual who has been convicted under federal or state law of a
criminal offense related to the delivery of an item or service under Medicare or a state
health care program. See also 42 C.F.R. § 1001.101(a).

Petitioner concedes, as he must, that he was convicted of a criminal offense, but he
argues that his offense was not related to the Medicare program. According to Petitioner,

' My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.

the I.G. should consider the “language of the statute” under which he was convicted, not
the underlying bases for his guilty plea. In Petitioner’s view, introducing misbranded
drugs into interstate commerce does not suggest an offense “directly related to the
delivery of items or services” under Medicare. His offense should therefore not be
subject to exclusion under section 1128(a)(1). P. Br. at 3-5.

But it is well-settled that, in determining whether a conviction is program-related within
the meaning of section 1128(a)(1), I look beyond the language of the statute under which
the individual was convicted and the precise wording of his plea. An offense is related to
the delivery of an item or service under Medicare or a state health care program, if there
is “a nexus or common-sense connection” between the conduct giving rise to the offense
and the delivery of the item or service. Lyle Kai, R.Ph., DAB No. 1979 at 5 (2005);
Berton Siegel, D.O., DAB No. 1467 at 5 (1994). The LG. may rely on extrinsic evidence
to explain the circumstances underlying a conviction. The regulations specifically
provide that evidence of “crimes, wrongs, or acts other than those at issue in the instant
case is admissible in order to show motive, opportunity, intent, knowledge, preparation,
identity, lack of mistake, or existence of a scheme.” 42 C.F.R. § 1005.17(g); see
Narendra M. Patel, DAB No. 1736 (2000); Tanya A. Chuoke, R.N., DAB No. 1721
(2000); Bruce Lindberg, D.C., DAB No. 1280 (1991).

Petitioner’s plea agreement leaves no doubt that his conviction was related to the
Medicare program. He not only admitted that he (and others) introduced adulterated and
misbranded drugs into interstate commerce, he also admitted that he “then submitted or
caused to be submitted” to Medicare “false and fraudulent billings,” claiming that the
medications were non-compounded and FDA-approved, when they were not. CMS Ex. 3
at 2. His duplicity cost the Medicare program $2,030,343.11, and his company was
ordered to pay that amount in restitution to the Centers for Medicare & Medicaid
Services (CMS), the HHS division that administers the Medicare program. CMS Ex. 4 at
4-5,

Thus, Petitioner was convicted of a program-related crime and must be excluded for at
least five years. I now consider whether the length of his exclusion, beyond five years,
falls within a reasonable range.

B. Based on the aggravating factors present in this case, the
ten-year exclusion falls within a reasonable range.

An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulation may not be used to decide whether an exclusion of a
particular length is reasonable.
Among the factors that may serve as bases for lengthening the period of exclusion are
two relied on by the LG. in determining the length of Petitioner’s exclusion: 1) the acts
resulting in the conviction, or similar acts, resulted in a financial loss to Medicare and
state health care programs of $5,000 or more; and 2) the acts that resulted in the
conviction, or similar acts, were committed over a period of one year or more. 42 C.F.R.
§ 1001.102(b). The presence of an aggravating factor or factors not offset by any
mitigating factor or factors justifies lengthening the mandatory period of exclusion.

Program financial loss (42 C.F.R. § 1001.102(b)(1)). Petitioner’s actions resulted in
program financial losses more than 400 times greater than the $5,000 threshold for
aggravation. As noted above, Petitioner admitted that his criminal activity caused
Medicare program losses of $2,030,343.11, which the court ordered be paid in restitution
to CMS. LG. Ex. 3 at 2, I.G. Ex. 4 at 4-5. Restitution has long been considered a
reasonable measure of program losses. Jason Hollady, M.D., DAB No. 1855 (2002).
Because the financial losses were significantly in excess of the threshold amount for
aggravation, the I.G. may justifiably increase significantly Petitioner’s period of
exclusion. See Jeremy Robinson, DAB No. 1905 at 9 (2004); Donald A. Burstein, Ph.D.,
DAB No. 1865 at 12 (2003).

Duration of crime (42 C.F.R. § 1001.102(b)(2)). Petitioner was convicted of criminal
acts that were committed over a period of more than two years, from July 2006 through
August 2008. I.G. Ex. 2 at 2; see LG. Ex. 4 at 2.

C. No mitigating factors justify decreasing the period of
exclusion.

The regulations consider mitigating just three factors: 1) a petitioner was convicted of
three or fewer misdemeanor offenses, and the resulting financial loss to the program was
less than $1,500; 2) the record in the criminal proceedings demonstrates that a petitioner
had a mental, physical, or emotional condition that reduced his culpability; and 3) a
petitioner’s cooperation with federal or state officials resulted in others being convicted
or excluded, or additional cases being investigated, or a civil money penalty being
imposed. 42 C.F.R. § 1001.102(c). Characterizing a mitigating factor as “‘in the nature
of an affirmative defense,” the Departmental Appeals Board has ruled that a petitioner
has the burden of proving any mitigating factor by a preponderance of the evidence.
Barry D. Garfinkel, M.D., DAB No. 1572 at 8 (1996).

Petitioner claims that he was suffering from a substance abuse problem during the period
of criminal conduct, so could not be responsible for his company’s actions. P. Br. at 5.
But nothing in the record of criminal proceedings suggests that Petitioner’s mental,
physical, or emotional condition reduced his culpability. In its judgment, the court
explicitly suspended any drug-testing condition “based on [its] determination that the
defendant pose[d] a low risk of future substance abuse,” which shows that the court did
not find that Petitioner had a significant history of substance abuse. CMS Ex. 4 at 3.
Further, as part of his plea agreement, Petitioner “accepted responsibility” for his
misconduct. CMS Ex. 3 at 4.

So long as the period of exclusion is within a reasonable range, based on demonstrated
criteria, I have no authority to change it. Joann Fletcher Cash, DAB No. 1725 at 7
(2000) (citing 57 Fed. Reg. 3298, 3321 (1992)). In this case, Petitioner’s crime
demonstrates that he presents significant risks to the integrity of health care programs.
He engaged in illegal conduct that cost the Medicare program a significant amount of
money. His criminal conduct lasted more than a year. No mitigating factors offset the
aggravating factors. I therefore find that the ten-year exclusions falls within a reasonable
range.

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain as reasonable
the period of exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

